DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 14 and 15 “the at least about 20 cycles” lacks antecedent basis since claim 10 from which it depends lacks and limitations related to a cycle. For purposes of examination it is assumed claims 14 and 15 were supposed to depend from claim 13 since that is where cycles is introduced. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. [US 2017/0358934].
With respect to claims 1 and 10, Miller discloses an automated testing control system [par. 0032-0033] for a multi-cell battery [255 and/or 470; par. 0003 discloses lead-acid batteries], the testing control system configured for removable receipt of the multi-cell battery in a coupling [par. 0026,0033,0036,0037,0045 and claim 15; removal of a bad battery is equated to an overdischarged/degraded battery, i.e. below a threshold], the testing control system comprising: a process controller [138]; an analog controller [240; i.e. voltage sensor], the analog controller coupled to the process controller and the multi-cell battery [voltage sensor is disclosed as taking reading from the battery and the processor is disclosed as configured for receiving the voltage information]; a relay controller [890], the relay controller coupled to the process controller and the multi-cell battery [par. 0047]; and a data processing system [795/695], the data processing system coupled to the process controller and configured to record data collected from the multi-cell battery [par. 0046; note processor 738 and memory 736 connections to communications module 120].

With respect to claims 2 and 3, Miller further discloses a charger [245/845] with a customizable charging system [par. 0032; charger control configurations] and load bank and controller [par. 0033; note that the bulk charging mode of the batteries is used to recharge a discharged battery and therefore the bulk batteries act as the load bank that is providing the power, par. 0037-0038 note controls of charging parameter need to be controlled].

With respect to claim 4, Miller further discloses the data processing system is configured to record data from battery testing, store, retrieve data, and report data [par. 0046; also note connection to comms module 120].
claims 5 and 6, Miller further discloses the process controller is configured to control the analog controller, the relay controller, the load bank, and the charger [Figs. 1 and 8; note double arrow indication communication signals/control in fig. 1 between the processor and battery module which houses the voltage sensor, charging circuitry, and also the trip breaker].

With respect to claim 7, Miller further discloses the data processing system facilitates interaction with the process controller and a database to store, collect, and retrieve data [par. 0046].

With respect to claim 8, Miller further discloses the relay controller comprises contactors configured to bypass individual cells of the multi-cell battery if the individual cells fall below a specified and predetermined voltage threshold [trip breakers 890; note a “bad” battery would be considered an overdischarged/degraded battery and further note a battery module is in a serial line of modules and therefore is considered an “individual cells” of the entire multi-cell/module pack].

With respect to claim 11, Miller further discloses preparing a second set of lead acid battery cells for testing during the testing of the first set of lead acid battery cells [i.e. the replaced battery].

With respect to claim 12, Miller further discloses charging the first set of lead acid battery cells to capacity for immediate use [par. 0024, 0031-0035; constant current charging is performed to keep batteries at full charge also note explicit disclosure of “fully charged”].

With respect to claim 16, Miller further discloses communicating data collected during the testing via a mobile phone application, text messaging, or emails [comms circuitry is disclosed as “notify a customer”].
claim 17, Miller further discloses including identification of an individual battery cell within the first set of lead acid battery cells that may be re-used in a second use battery system [as the circuitry discloses monitoring or good and bad cells and replacement thereof, the good batteries “may be re-used” since they are in good condition and have not in fact been indicated as bad and replaced].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. [US 2017/0358934] as applied above.
With respect to claim 9, Miller discloses collecting data regarding at least the voltage of the batteries, but fails to disclose a specific time interval of every 60 seconds. It would have been obvious to a person having ordinary skill in the art to modify Miller such that the data is retrieved every 60 seconds absent a showing of critically of said feature in the specification and barring any unexpected results occurring from such a selection. Here the selection of data collection every 60 seconds offers quick enough data processing to catch errors in the voltage but also has the benefit of saving space in the memory since not as much data storage is needed and money by not having to use more technical circuitry needed for continuous monitoring, i.e. instantaneous or every fraction of a second. 


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. [US 2017/0358934] as applied above, and further in view of Murakami et al. [US 2002/0145405].
With respect to claims 13-15, Miller discloses repeated cycling of charging and discharging but fails to disclose a specific number of cycles within a set amount of time. However, Murakami teaches charging/discharging cycling of battery including repeated cycling of charging and discharging over at least about 20 cycles within less than about 10 minutes, 5 minutes, and 2 minutes [abstract, par. 0014; note that the cycling can occur as fast as every 1 second and therefore would be equipped to cycle at least 60 times in a two minute stretch of time].
Therefore it would have been obvious to a person having ordinary skill in the art before the effectively filed date of the instant invention to modify Miller to incorporate the micro charging type charging/discharging process for the benefit of activating the battery in a safer manner as disclosed by Murakami, furthermore it is known in the art that micro charging/pulse charging of a battery enables slower/lower degradation over a period of many cycles therefore the applied method would decrease degradation of the battery as well. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859